
	
		I
		111th CONGRESS
		1st Session
		H. R. 3136
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Walz (for
			 himself, Mr. Peterson,
			 Mr. Oberstar,
			 Mr. McIntyre,
			 Mr. Perriello,
			 Mr. Boswell,
			 Ms. McCollum, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend the program to provide grants for specified
		  energy property in lieu of tax credits.
	
	
		1.Extension of program to
			 provide grants for specified energy property in lieu of tax credits
			(a)In
			 generalSubsection (a) of
			 section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended—
				(1)by striking
			 2009 or 2010 both places it appears and by inserting
			 2009, 2010, 2011, or 2012, and
				(2)by striking
			 after 2010 in paragraph (2) and inserting after
			 2012.
				(b)Deadline for
			 submission of grant applicationSubsection (j) of section 1603 of
			 such Act is amended by striking 2011 and inserting
			 2013.
			
